Unpublished opinions are not binding precedent in this circuit. PER CURIAM: William C. Pumphrey, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Pumphrey’s 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pumphrey v. Coakley, No. 1:16-cv-00199-IMK-MJA, 2017 WL 2665710 (N.D.W. Va. June 21, 2017). We further deny as moot Pumphrey’s motion to expedite decision. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED